i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00337-CR

                                      Kelly Marie OSOWIECKI,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                               Appellee
                      From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-4830
                             Honorable Bert Richardson, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 29, 2008

DISMISSED FOR LACK OF JURISDICTION

           Kelly Marie Osowiecki pleaded guilty or nolo contendere to a charge of robbery pursuant to

a plea bargain. On December 1, 2006, the trial court deferred Osowiecki’s adjudication and placed

her on community supervision for a period of five years. On April 10, 2008, the State filed a motion

to revoke Osowiecki’s community supervision and enter an adjudication of guilt, alleging four

violations of the terms of Osowiecki’s community supervision. A hearing on the motion to revoke

was held April 23, 2008. On April 24, 2008, the trial court signed an order styled “Termination of

Probation/Community Supervision,” which states:
                                                                                       04-08-00337-CR

       FIVE (5) years Deferred Adjudication probation was granted on December 1, 2006,
       expired on December 1, 2011, and is hereby terminated unsatisfactorily early.

On April 30, 2008, Osowiecki filed a pro se notice of appeal, stating that sentence was imposed on

April 23, 2008. The trial court appointed appellate counsel.

       A clerk’s record on CD-ROM has been filed. The record does not contain an order revoking

Osowiecki’s community supervision. Nor does it contain a judgment or any other document

reflecting that appellant has been adjudicated guilty of a crime or that any sentence has been assessed

or imposed. Instead, it appears the trial court terminated Osowiecki’s community supervision.

       Subject to the provisions of Rule 25.2 of the Texas Rules of Appellate Procedure, a defendant

may appeal when he is initially placed on deferred adjudication community supervision. See Watson

v. State, 924 S.W.2d 711, 714 (Tex. Crim. App. 1996); Hargesheimer v. State, 182 S.W.3d 906

(Tex. Crim. App. 2006). Osowiecki did not file a timely appeal from the deferred adjudication order.

A defendant also has a right to appeal when his community supervision is revoked and he is

adjudicated guilty and sentenced. See TEX . CODE CRIM . PROC. ANN . art. 42.12 §§ 5(b), 23(b)

(Vernon Supp. 2008). However the record does not reflect Osowiecki’s community supervision was

revoked or that she was adjudicated guilty.

       Accordingly, on June 27, 2008, we ordered appellant to file, no later than July 28, 2008, a

response showing why this appeal should not be dismissed for want of jurisdiction. We advised

appellant that if she failed to respond satisfactorily by the date ordered, the appeal would be

dismissed. See TEX . R. APP . P. 42.3(c). Appellant has not responded to our June 27, 2008.




                                                  -2-
                                                                    04-08-00337-CR

       We therefore dismiss this appeal for want of jurisdiction.



                                                     PER CURIAM

Do not publish




                                               -3-